Broyles, P. J.
1. This was a suit on the defendant’s note to a bank which by indorsement had transferred it to the plaintiff bank. The evidence authorized a finding that the note was so indorsed and transferred before its maturity, and remained thereafter in the possession of the plaintiff; that the plaintiff was a bona fide holder of the note for value, and that the defendant’s plea of payment was not sustained by the proof. Accordingly the verdict for the plaintiff for the full amount sued for was supported by the evidence.
2. Counsel for the plaintiff in error contend in their brief that the transaction under which the note was transferred to- the plaintiff bank was void under the provisions of section 2360 of the Civil Code of 1910, as to fraudulent transfers made by a bank in contemplation of or after insolvency. No such issue was made by the pleadings, nor does the record show that it was raised upon the trial of the case or in the mo*434tion for a new trial. This question therefore will not be considered by this court.
Decided February 16, 1917.
Complaint; from Bichmond superior court—Judge Hammond. October 13, 1915.
J. S. & N. M. Reynolds, Salem Dutcher, for plaintiff in error.
Alexander & Lee, Wright & Wright, contra.
3. There is no complaint of any error of law, other than the complaint that the verdict is contrary to the law. What purports to be an amendment to the motion for a new trial, adding a seventh ground, appears in the record. It specifies, as a ground for a new trial, failure on the part of the court to charge the law relative to a bona fide holder of a note, irrespective of any request of the defendant so to charge. This purported amendment is not signed by the defendant or his counsel, is not approved by the court, and in the bill of exceptions is not specified as a part of the record. Nor does the bill of exceptions specify the charge of the court as a material part of the record, and the charge has not been sent up with the record. In addition, this purported amendment to the motion for a new trial is not referred to in the brief of counsel for the plaintiff in error, and, even if it could otherwise be considered, is therefore treated as abandoned.
4. The court did not err in overruling the. motion for a new trial.

Judgment affirmed.


Jenhins and Bloockvorth, JJ., concur.